FILED
                             NOT FOR PUBLICATION                             MAR 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAL SINGH,                                        No. 08-71059

               Petitioner,                        Agency No. A078-645-568

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Pal Singh, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010).

We grant the petition for review and we remand.

      Substantial evidence does not support the agency’s relocation finding

because it is unclear if the agency placed the burden on the government to show

relocation was reasonable, see id. at 935, and because the agency failed to analyze

whether the proposed relocation within India was reasonable as guided by the

considerations listed in 8 C.F.R. §§ 1208.13(b)(3) and 1208.16(b)(3), see id. at

936-37 (9th Cir. 2010) (remanding because “[t]he BIA failed to discuss the

reasonableness factors set forth in [the regulations] or discuss how the government

met its burden of showing that relocation was reasonable”). Accordingly, we

remand Singh’s asylum and withholding of removal claims, for further proceedings

consistent with this disposition.

      With respect to Singh’s CAT claim, the IJ denied it on the basis of his

adverse credibility determination. The BIA, without any analysis, agreed with the

IJ. Given that the BIA otherwise chose to not review the IJ’s adverse credibility

determination, it is not clear whether the BIA denied Singh’s CAT claim on the




                                          2                                     08-71059
merits or on credibility grounds. Accordingly, we also grant Singh’s petition for

review with respect to his CAT claim.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   08-71059